DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 22 March 2021, which is in response to the USPTO office action mailed 21 December 2020. Claims 1-22 are amended. Claims 1-22 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejections of claims 1-22, the rejection is withdrawn in view of the applicant’s amendments and accompanying arguments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 and 21 recite “identifying, from the plurality of personality traits, a personality trait to be assigned as a character badge with respect to the context by mining the plurality of personality trait scores of the plurality of users” (e.g. claim 1 lines 20-22). The examiner has reviewed the specification but was unable to find support for this limitation. 
In particular, the specification discloses “a character badge indicates a particular characteristic or quality of a person that distinguishes him/her from others in a particular context. This step 532 thus is to determine a person's one or more character badges from his/her derived human traits in a specific context. One exemplary implementation is to determine a badge based on one or more derived human traits. This method first computes a total qualifying score Q() for a person (p) to  obtain a badge (h) in context c” (see spec, [0079]). In this paragraph, the specification appears to disclose identifying a character badge based on computing a total qualifying score rather than by mining the plurality of personality trait scores of the plurality of users as currently claimed. Furthermore, the specification does not appear to mention or describe a mining step. According, the claimed limitation lacks support in the specification.
Claims 1, 11 and 21 recite “a distinctiveness factor of the personality trait determined based on a distribution pattern of the plurality of personality trait scores associated with the personality trait” (e.g. claim 1 lines 23-24). The examiner has reviewed the specification but was unable to find support for this limitation. 
A review of the specification reveals “qualifying a person p for a particular badge is to examine person p's all K traits related to badge b by one or more criteria. For example, it examines the 
Claims 1, 11 and 21 also recite “a threshold value, wherein the threshold value is estimated based on a quality factor that measures a quality of the personality trait scores” (e.g. claim 1 lines 27-28). The examiner has reviewed the specification but was unable to find support for this limitation. 
The specification discloses “Since trait scores may be derived from different data sources with different methods, the quality of the scores may also affect the badge qualification. Thus, the Quality() criterion examines the confidence factor or probability associated with the derived score. All metrics may be normalized for computational purpose. If the computed overall qualifying score exceeds a certain standard, e.g., an absolute threshold or a relative threshold (ranked in the top 10%), a badge is then awarded” (see spec, [0081]). The specification appears to disclose determining a quality criterion (or factor), however, the examiner is unable to find where the specification discloses that a threshold value is estimated based on the quality factor. Accordingly, the specification lack support for this limitation.
Note, the dependent claims are also rejected because they do not remedy the deficiencies inherited by their parent claims. Appropriate action is required.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165